           Case 2:18-cv-01720-GMN-PAL Document 7 Filed 10/22/18 Page 1 of 2



     David H. Krieger, Esq.
 1
     Nevada Bar No. 9086
 2   HAINES & KRIEGER, LLC
     8985 S. Eastern Avenue, Suite 350
 3
     Henderson, Nevada 89123
 4   Phone: (702) 880-5554
     FAX: (702) 385-5518
 5   Email: dkrieger@hainesandkrieger.com
 6
     Attorneys for Plaintiff,
 7   MYRIAM J. ALMARAZ
 8
                          UNITED STATES DISTRICT COURT
 9                             DISTRICT OF NEVADA
10
     MYRIAM J. ALMARAZ,
11                                              Case No.: 2:18-cv-01720-GMN-PAL
                     Plaintiff,
12                                              NOTICE OF SETTLEMENT
13
           vs.                                  BETWEEN MYRIAM J. ALMARAZ
                                                AND EQUIFAX INFORMATION
14   EQUIFAX INFORMATION                        SERVICES, LLC
     SERVICES, LLC; BEST BUY/CBNA,                                                      N
15
                                                                                        O
16                     Defendants.                                                      T
                                                                                        I
17

18

19         NOTICE IS HERBY GIVEN that the dispute between MYRIAM J.

20   ALMARAZ (“Plaintiff”) and Defendant EQUIFAX INFORMATION SERVICES,
21
     LLC (“EQUIFAX”) has been resolved on an individual basis. The parties
22
     anticipate filing a Stipulation for Dismissal of the Action as to the named
23

24   Plaintiff’s claims against EQUIFAX, with Prejudice, within 60 days. Plaintiff
25   requests that all pending dates and filing requirements as to EQUIFAX be vacated
26
                                          Page 1 of 2
27

28
           Case 2:18-cv-01720-GMN-PAL Document 7 Filed 10/22/18 Page 2 of 2



     and that the Court set a deadline sixty (60) from present for filing a Dismissal as to
 1

 2   EQUIFAX.
 3
           Dated: October 22, 2018
 4
                                                       /s/ David H. Krieger, Esq.
 5                                                     David H. Krieger, Esq.
 6
                                                       Attorneys for Plaintiff
 7                                                     MYRIAM J. ALMARAZ
 8

 9
         IT IS ORDERED that the settling parties shall have until December 21, 2018 to
10   either file a stipulation to dismiss with prejudice, or a joint status report advising when
     the stipulation will be filed.
11
        Dated: October 23, 2018
12                                                          ___________________________
                                                            Peggy A. Leen
13                                                          United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
                                              Page 2 of 2
27

28
